Title: Thomas Boylston Adams to Abigail Adams, 7 April 1797
From: Adams, Thomas Boylston
To: Adams, Abigail


        
          My dear Mother.
          The Hague 7th: April 1797.
        
        I have already acknowledged the receipt of your kind favors of Septr: 25th: & Novr: 8th: which were the last I have from you, and that notorious thief of time, procrastination, has devoured a long interval since I made the promise to write you in a few days. I delight in receiving letters from you, but I have an almost inconquerable aversion to writing in my turn, nor can I account for a reluctance, which is at the same time so unreasonable & inconsistent, for I well know that epistolary favors are of all others the least gratuitous—one good turn deserves another, and this is the acknowledged basis of all friendly correspondence; but we often yield a ready assent to truth at the very moment when we refuse to obey its dictates.
        My letter, I presume, will find you at Philadelphia, for we have already learnt that the new President has entered upon the functions of his office. I can well appreciate your reluctance at quitting the peaceful dignified abode of Quincy, to plunge at once into the wide sea of care, which must inevitably surround that elevated station. For you I am particularly apprehensive, lest the fatigues & toils of your particular department should prove too weighty, for I am well aware, that though the laborious part of it may be transferred to subordinate agents, the care & thought about it, will be all your own. The die is cast, however, as you observe, and though the sorrows of our Countrymen should have been powerfully excited at the retirement of our first parents, I would fain flatter myself that their successors will have the good fortune to replace them in their affections. “It is a consummation devoutly to be wished,” nor will I easily suffer myself to doubt its realization. The same voice which called a good and faithful servant to employ his talent in hard & difficult times, for the public good, will I believe be ready when an account shall be rendered of it, to cry, “well done”!
        
        The present period in the affairs of our Country is so interesting that we are particularly anxious to obtain direct & recent intelligence of passing events; the news we have is in general but just enough to make us wish for more, and to me it is somewhat unaccountable, that while we are daily shipping off whole cargoes of letters and papers, while not a vessel scarcely sails for any part of our Continent without bearing more or less of them, we should see so many arrive in this Country unfurnished with commodities of the same nature in return. The merit of production does not belong to me, but that of exportation does, and when I observe the apparent negligence of others in this respect, I may be pardoned for vaunting a little of having transmitted with scrupulous punctuality for more than two years together, two or three periodical papers, to as many different persons. This I know to be my proper business, for which I am employed and paid by my Country; but are there not also at home persons employed & paid for making returns of a similar kind?— The language of complaint can never be agreeable, and therefore not employed from choice, and I am not unaware that a self constituted Censor has but slender means to accomplish reformation; but I cannot suppress the wish nor stifle the hope that we shall shortly see amendment, where we know it to be so much wanted. For myself, I do not expect to be personally benefited should such a change take place, but for my brother, who is to continue in the public service, I believe it to be important that the earliest notice should be given him of the current affairs at home. Should I return myself in the course of the coming fall, as I expect to do, it seems to me, at present, that I may render him some service in the line of a correspondent, and unless the same lethargy should fasten upon me, which seems to seize all our Countrymen the moment they reach home, I shall hope to enforce a resolution with the consequence of which I am now so fully impressed.— But why do I address to you, such reflections as the above? In fact I know not, unless it be from conviction that I am not authorised by right to impart them where they best apply.
        We have seen American papers to the last of February and collect from them that the expectation of an approaching war with France was generally prevalent. The news which must have soon after been received of several steps of the french Government with regard to us, surpassing in violence any that preceded them, and barring the door to reconciliation, which was before only partially shut, has doubtless e’re now confirmed this anticipation in the minds of our

Countrymen. Open hostilities have long been exercised against the American Commerce by the armed vessels of France, and the property of our fellow citizens is falling fast into that gulf which devours every thing, and renders nothing back. An organized system of plunder, authorized only by the existence of extreme enmity, and the violation of all amicable compacts, is the offering now made by the French Government to the affections and partialities of their American adherents. Would you give credit to any one who should undertake to affirm that they expect to succeed in this extraordinary Courtship, which seems to be conducted upon principles, similar to those with which Shakspere’s Richard 3d: wood & won Lady Anne? The rack of credulity would not be more violent perhaps, than is required by the fact, that American Natives are the chief instruments employed in promoting this suit.— But it cannot be—for though frenchmen have found specimens of double refined depravity among us, which in some degree justify their belief that baseness & treachery is mingled in our national character in a greater portion than falls to the lot of other people, I cherish the belief that a purer clay has formed my Countrymen in general. With this ray of consolation, I can look forward with some composure to the most desperate issue, that can attend our present difficulties with France.
        The public prints are continually announcing approaches to a continental peace, and the uninterrupted success of the french armies against those of the Emperor, seem to warrant a belief that the present will be the last campaign by land. The embarassments which are like to result from the late shock experienced by the failure of the English Bank, will probably hasten an event which all nations do, or pretend ardently to desire.
        The victories and conquests of the English navy, buoy up for the moment, the paralized confidence of that Nation, but they produce not the same effect upon foreigners; the possessors of English funds therefore are waiting with fear and trembling to hear of fresh disasters to the finances of that Country. Here, the people are in a manner accustomed to misfortunes of this nature, but they are never the more prepared for them, and in the present instance they are doomed to see & gaze at their approaching ruin, should an English bankruptcy happen, without the power to extricate themselves. If the house fall therefore, it must tumble about their ears.
        Present me kindly to all my Philadelphia & other friends, who may fall under your eye, and accept the assurance of warmest love & duty from / Your Son
        
          Thomas B Adams.
        
        
        
          PS. My brother is well, and will write you soon— We have not heard these six months from our friends at Newyork. I recd: a few days ago, my Father’s letter of Decr: 5th: which is the latest I have from any body. Mr: Ross who brought it to England has not yet visited this Country. My last letter to my father went by the Grace Cap. Wills.
        
      